Citation Nr: 0916950	
Decision Date: 05/06/09    Archive Date: 05/12/09

DOCKET NO.  04-22 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an effective date earlier than March 18, 2003, 
for the assignment of a 100 percent rating for posttraumatic 
stress disorder.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
September 1966 to January 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio. 

The Veteran testified at a hearing before the undersigned 
Acting Veterans Law Judge in August 2004, and the transcript 
of that hearing is of record.

In July 2006, the Board remanded the case for additional 
development.  As the requested development has been 
completed, no further action is necessary to comply with the 
Board's remand directives.  Stegall v. West, 11 Vet. App. 268 
(1998).


FINDINGS OF FACT

1.  In April 2002, the Veteran filed a claim for an increased 
rating for his posttraumatic stress disorder.

2.  In a February 2003 rating decision, the RO continued the 
Veteran's 50 percent rating for his posttraumatic stress 
disorder.

3.  On March 18, 2003, the Veteran's representative submitted 
a new claim in which he stated that the Veteran's disability 
had become worse since watching an announcement by the 
President the previous night.  The Veteran's representative 
requested an increased rating without expressing an intent to 
appeal or otherwise referencing the February 2003 rating 
decision.

4.  In an August 2003 rating decision, the RO granted a 100 
percent rating for the Veteran's posttraumatic stress 
disorder, effective March 18, 2003.

5.  In the year prior to March 18, 2003, symptoms warranting 
a 100 percent rating for posttraumatic stress disorder were 
not shown.


CONCLUSION OF LAW

The criteria for an effective date earlier than March 18, 
2003, for the award of a 100 percent rating for posttraumatic 
stress disorder are not met.  38 U.S.C.A. § 5110 (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.400 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide. 38 
C.F.R. § 3.159(b)(1) (including as amended effective May 30, 
2008; 73 Fed. Reg. 23353 (April 30, 2008)).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Since the August 2003 rating decision on appeal granted an 
increased rating for posttraumatic stress disorder, statutory 
notice had served its purpose, and its application was no 
longer required.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 
F.3d 1311 (Fed. Cir. 2007).  A May 2004 statement of the case 
provided notice on the "downstream" issue of an earlier 
effective date of award.  38 U.S.C.A. § 7105; see Mayfield v. 
Nicholson, 20 Vet. App. 537, 542 (2006).  The Veteran and his 
representative have had ample opportunity to respond.  
Neither of them has alleged that notice in this case was less 
than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 
(2008).

All evidence relevant to the veteran's claim has been 
secured.  It is noteworthy that determinations regarding 
effective dates of awards are based, essentially, on what was 
shown by the record at various points in time and application 
of governing law to those findings; generally further 
development of the evidence is not necessary unless it is 
alleged that evidence constructively of record is 
outstanding.  The Veteran has not identified any pertinent 
evidence that remains outstanding.  VA's duty to assist is 
met.  Accordingly, the Board will address the merits of the 
claim.

II.  Factual and Procedural Background

In December 1999, the Veteran submitted a claim of service 
connection for posttraumatic stress disorder.  By a rating 
decision in April 2000, the RO granted service connection for 
posttraumatic stress disorder and assigned a disability 
rating of 10 percent, effective December 14, 1999.

In April 2000, the Veteran underwent a VA psychiatric 
examination.  In a September 2000 rating decision, the RO 
increased the Veteran's disability rating for posttraumatic 
stress disorder to 30 percent, effective December 14, 1999.  
In October 2000, the Veteran disagreed with this rating.  He 
was afforded a new VA posttraumatic stress disorder 
examination in January 2001.  By a rating decision in June 
2001, the RO increased the Veteran's rating for posttraumatic 
stress disorder to 50 percent, effective December 14, 1999.  
A statement of the case was issued in September 2001, and 
this mailing included a VA Form 9 for submission of a 
substantive appeal.  Subsequently, no VA Form 9 was received 
from the Veteran.

An April 2002 statement from the Veteran's representative 
noted a request for an increase in his compensation because 
the Veteran's condition had worsened.  The representative 
referred to the statement of the case issued in September 
2001, and indicated that the Veteran's condition was such 
that he could not respond effectively to things of said 
nature, thus the Veteran wished to have a DRO review the 
information or file for an increase.  

On VA examination in June 2002, the Veteran complained of 
nightmares, flashbacks, hypervigilence, being easily 
startled, depression with diminished interest, feelings of 
worthlessness, poor energy, poor concentration, isolative 
behavior, and poor sleep.  He reported a history of 
psychotherapy, and indicated at the time that he was seeing a 
therapist.  The Veteran reported that he was employed as a 
tractor trailer driver.  He also report having problems with 
authority figures.  The Veteran related being married and 
divorced three times.  He had no children.  The Veteran 
denied any friends.  He lived alone.  The Veteran related a 
history of suicidal ideation, vague auditory hallucinations, 
and a history of getting into fights.  The Veteran reported 
spending 2 nights in jail for disorderly conduct.

The examiner noted that the Veteran had difficulty talking 
about his experiences in service and was verbally abusive 
during the interview.  The examiner observed that the Veteran 
was dressed casually.  He was uncooperative and his mood was 
angry.  His speech was monosyllabic.  Impulse control was 
below average.  Memory was 1 out of 3, and he was unable to 
do serial 7's.  There were no perceptual problems.  Affect 
was appropriate.  Thought process and thought content were 
normal.  There was no suicidal or homicidal ideation.  The 
Veteran was oriented to person, place and time.  Insight and 
judgment were fair.  The examiner noted that the Veteran was 
able to work as a tractor trailer driver, but he was very 
isolative.  He spent time riding his bike.  The examiner 
diagnosed moderately severe posttraumatic stress disorder and 
major depression, and assigned a GAF score of 45.  The 
examiner found the Veteran to be competent.  

By a rating decision in February 2003, the RO continued the 
Veteran's 50 percent disability rating for posttraumatic 
stress disorder.  

In a March 18, 2003 statement, the Veteran's representative 
noted that the Veteran had called "under extreme duress 
after hearing the President's announcement on the news last 
night."  He was violently vocal and his posttraumatic stress 
disorder appeared to be off the scale.  The Veteran's 
representative requested "an increase because of this latest 
outburst."

On VA posttraumatic stress disorder examination in July 2003, 
the Veteran complained of nightmares, hypervigilence, 
flashbacks, and being easily startled.  He indicated that he 
experienced these symptoms nightly and they were of severe to 
moderate intensity.  The Veteran related treatment for 
posttraumatic stress disorder with one-on-one psychotherapy 
and antidepressants.  The Veteran stated that he stopped 
working a year and half prior due to attitude problems.  The 
Veteran stated that he was unable to work due to temper 
problems.  He was previously employed as a tractor trailer 
driver.  The Veteran was married and divorced twice.  He had 
no children.  He descried a typical say as spent at home.  
The examiner noted that the Veteran appeared to have few 
friends.  The Veteran was part of a motorbike club.  

The examiner indicated that the Veteran was casually dressed.  
He was described as uncooperative and his mood was angry.  
His affect was appropriate, and thought process and content 
were appropriate.  His speech was terse.  There were no 
perceptual problems.  There was no suicidal or homicidal 
ideation.  The Veteran was oriented to person, time and 
place.  Insight, judgment and impulse control were fair.  The 
examiner opined that the Veteran was unable to work because 
of his psychiatric problems.  The examiner noted that the 
Veteran was quite isolative.  The examiner diagnosed 
posttraumatic stress disorder and assigned a GAF score of 40.  
The examiner found that the Veteran was competent.  

By a rating decision in August 2003, the RO increased the 
Veteran's posttraumatic stress disorder disability rating to 
100 percent, effective March 18, 2003.    

At the August 2004 personal hearing, the Veteran testified 
that he had been unemployed since 2001.  



III.  Legal Criteria

Posttraumatic stress disorder is rated under Diagnostic Code 
9411 under the General Rating Formula for Mental Disorders.

The criteria for a 100 percent rating are total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
ability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; and memory loss for names of closest 
relatives, own occupation, or own name.  38 C.F.R. § 4.130, 
Diagnostic Code 9411.

The Global Assessment of Functioning (GAF) is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), 
citing the Diagnostic and Statistical Manual of Mental 
Disorders (4th ed.1994).  A GAF score from 41 to 50 
represents serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifter) or any serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job).  A score of 51 to 
60 represents moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co- workers).  
Carpenter v. Brown, 8 Vet. App. 240, 242- 244 (1995).

The veteran's employment history, educational and vocational 
attainment, as well as her particular disability, are to be 
considered in making a determination on unemployability.  38 
C.F.R. §§ 3.340, 3.341.  

The effective date of the award of an increase in 
compensation is either the date of claim or the dated 
entitlement arose, whichever is later.  38 U.S.C.A. § 
5110(a); 38 C.F.R. § 3.400(o)(1).  The exception to the rule 
allows for the earliest date as of which it was factually 
ascertainable that an increase in disability had occurred if 
the claim was received within one (1) year from such date; 
otherwise, the effective date is the date of receipt of the 
claim.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).

In general, in a claim for increase where the increase does 
not precede the date of claim, the effective date is governed 
by the later of the date that it is shown that the 
requirements for an increased evaluation are met or the date 
the claim for an increased evaluation is received.  Harper v. 
Brown, 10 Vet. App. 125 (1997). 

Any communication or action indicating an intent to apply for 
one or more benefits under the laws administered by VA, from 
a claimant, his or her duly authorized representative, a 
Member of Congress, or some person acting as next friend of a 
claimant who is not sui juris may be considered an informal 
claim.  Such informal claim must identify the benefit sought.  
Upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for completion.  If received within one year from 
the date it was sent to the claimant, it will be considered 
filed as of the date of receipt of the informal claim.  See 
38 C.F.R. § 3.155. 

Under 38 C.F.R. § 3.157, the date of VA outpatient or 
hospital examination will be accepted as the date of receipt 
of the claim, but only when such report relates to an 
examination or treatment of a disability for which service 
connection has previously been established or when a claim 
specifying the benefit sought is received within one year 
from the date of such treatment.  38 C.F.R. § 3.157(b)(1).

An appeal to the Board must be initiated by a notice of 
disagreement and completed by a substantive appeal after a 
statement of the case is furnished to the veteran.  In 
essence, the following sequence is required: There must be a 
decision by the RO, the veteran must express timely 
disagreement with the decision (by filing the notice of 
disagreement within one year of the date of mailing of notice 
of the RO decision), VA must respond by explaining the basis 
of the decision to the Veteran (in the form of a statement of 
the case), and finally the veteran, after receiving adequate 
notice of the basis of the decision, must complete the 
process by stating his argument in a timely-filed substantive 
appeal.  See 38 C.F.R. §§ 20.200, 20.201, 20.202, and 20.203.

A notice of disagreement must express dissatisfaction or 
disagreement with a denial of a claim and a desire to contest 
the result.  38 C.F.R. § 20.201.  Although any communication 
from the claimant will be liberally construed, it still must 
be expressed in terms that can reasonably be construed as 
disagreement with a denial and desire for appellate review.  
Id.

IV.  Analysis

In statements and in testimony, the Veteran and his 
representative have argued for an earlier effective date of 
January 2001 for the 100 percent disability rating for 
posttraumatic stress disorder, on the grounds that the VA 
examination conducted on that date was informal claim.  In 
the alternative, it is contended that an earlier effective 
date of effective June 7, 2002 is warranted, on the basis 
that the VA examination in June 2002, showed that the rating 
criteria for a 100 percent disability rating for 
posttraumatic stress disorder were met.  

Initially, the Board notes that the January 2001 VA 
examination report did not constitute an informal claim for 
an increased rating for posttraumatic stress disorder, as it 
was the continuing development by the RO of the then-pending 
claim for increased initial rating for posttraumatic stress 
disorder.  The January 2001 VA examination report was 
appropriately considered by the RO, in the June 2001 rating 
decision, and the September 2001 statement of the case, for 
which a substantive appeal was not filed.  

More specifically, because no substantive appeal was filed by 
the Veteran, the April 2000, September 2000 and June 2001 
rating decisions are final.  Clear and unmistakable error in 
those decisions is neither alleged, nor evident.  Hence, they 
are, each, bars to an increased rating prior to the date of 
the decision based on evidence then of record.  38 U.S.C.A. § 
7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.201, and 
20.302(a); see also Rudd v. Nicholson, 20 Vet. App. 296 
(2006).

Review of the claims file reveals that in April 2002, the 
Veteran's representative filed a claim for an increased 
rating for posttraumatic stress disorder.  In a February 2003 
rating decision, the RO continued the Veteran's 50 percent 
rating for posttraumatic stress disorder.  The Veteran 
received notice of this decision, which included an 
explanation of his appellate rights and a VA Form 4107, which 
explained to the Veteran that in order to initiate an appeal, 
he must submit a "notice of disagreement" within one year, 
and that this must express disagreement with the decision he 
wished to appeal.

In a March 18, 2003 statement, the Veteran's representative 
requested "an increase" because of the Veteran's "latest 
outburst" the night before.  The RO interpreted this 
statement as a new claim for an increased evaluation rather 
than a timely notice of disagreement.  The Board also finds 
that the March 2003 statement is a new claim for an increased 
rating and not a notice of disagreement.  In this regard, the 
Veteran's representative did not express any disagreement 
with a rating decision and his statement did not reference 
any previous rating decision, from which the Board can 
liberally construe disagreement with a previous rating 
decision.  38 C.F.R. § 20.201.  See also Gallegos v. 
Principi, 283 F.3d 1309 (Fed. Cir. 2002).  Therefore, the 
March 18, 2003 statement is considered a new claim.  Hence, 
the effective date for the Veteran's 100 percent rating, 
effective the receipt of the March 18, 2003 claim, is proper.

The Board has also reviewed the claims folder and has 
determined that there is no evidence within a year prior to 
the March 2003 claim for an increased rating from which it is 
factually ascertainable that a 100 percent rating is 
warranted.  38 U.S.C.A. § 5110(b); 38 C.F.R. § 3.400(o)(2).  
In this regard, the Board notes that the June 2002 VA 
examination report falls within the year prior to the claim; 
however, as noted above, this medical evidence shows that the 
Veteran was employed at that time.  The examiner noted that 
the Veteran was dressed casually, his affect was appropriate, 
there were no perceptual problems, thought process and 
thought content were normal, and there was no suicidal or 
homicidal ideation.  The Veteran was oriented to person, 
place and time.  Insight and judgment were described as fair.  
Finally, the assigned GAF score, 45, is indicative of serious 
symptoms, this score is indicative of less than total, 
occupational and social functioning.  Therefore, the Veteran 
did not meet the criteria for a schedular rating of 100 
percent for posttraumatic stress disorder prior to March 18, 
2003.

As the preponderance of the evidence is against the claim for 
an earlier effective date, the benefit-of-the-doubt standard 
of proof does not apply.  38 U.S.C.A. § 5107(b).


ORDER

An effective date earlier than March 18, 2003, for the award 
of a 100 percent rating for posttraumatic stress disorder is 
denied.



____________________________________________
K. R. FLETCHER
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


